               Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

THE BANK OF NEW YORK MELLON,                      §
F/K/A THE BANK OF NEW YORK, AS                    §
TRUSTEE FOR, METROPOLITAN                         §
MORTGAGE FUNDING, INC.,                           §   Civil Action No. 7:20-cv-216
MORTGAGE PASS-THROUGH                             §
CERTIFICATES, SERIES 2000-A,                      §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                  §
GUADALUPE G. VEGA,                                §
                                                  §
        Defendant.                                §

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. Section 1446(a), Plaintiff the Bank of New York Mellon, f/k/a the

Bank of New York, as Trustee for, Metropolitan Mortgage Funding, Inc., Mortgage Pass-Through

Certificates, Series 2000-A (“Plaintiff”) hereby files this Notice of Removal pursuant to 28 U.S.C.

§§ 1452, and 1334. In support of this Notice, Plaintiff states as follows:

                                            SUMMARY

       1.      Plaintiff filed its Original Petition on August 4, 2020 in the 244th Judicial District

Court of Ector County, Texas. (Pl’s Orig. Pet.) Defendant Guadalupe G. Vega (“Defendant”) filed

for Chapter 13 Bankruptcy Protection in the United States Bankruptcy Court of the Western District

of Texas under Case No. 20-70107-tmd. Pursuant to Sections 1452 and 1334 of Title 28 of the

United States Code, Defendant U.S. Bank removes this case to the United States District Court for

the Western District of Texas, Midland Division, the Judicial District and Division in which this

action is pending.

       2.      The allegations in Plaintiff’s Petition concern the real property and improvements



NOTICE OF REMOVAL – Page 1
MWZM#: 10-002280-670
               Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 2 of 7




commonly known as 2415 W. 15th Street, Odessa, Texas 79763 (the “Property”), and more

particularly described as follows:

        LOT THREE (3), BLOCK TWELVE (12), PARK PLACE ANNEX, AN
        ADDITION TO THE CITY OF ODESSA, ECTOR COUNTY, TEXAS,
        ACCORDING TO THE MAP OR PLAT THEREOF OF RECORD IN
        VOLUME 2, PAGE 22, PLAT RECORDS, ECTOR COUNTY, TEXAS;
        SUBJECT, HOWEVER, TO ANY AND ALL EASEMENTS, RIGHTS-OF-
        WAY, MINERAL DEEDS, MINERAL RESERVATIONS, MINERAL LEASES,
        COVENANTS, OR RESTRICTIONS IN THE REAL PROPERTY RECORDS
        OF ECTOR COUNTY, TEXAS

        3.     In its Petition, Plaintiff seeks to enforce its Contract for Deed Agreement with

Defendant based upon the maturity of the Note. (See id.)

        4.     Attached hereto as Exhibit A is a copy of the Docket Sheet from the State Court

Action, and true and correct copies of all pleadings filed in the State Court Action are attached

within the contents of Exhibit B.

        5.     This Notice of Removal is timely under pursuant to Federal Rule of Bankruptcy

Procedure 9027(a)(2) because this removal is being filed before: (1) 90 days have passed after an

order for relief in the bankruptcy case was entered and (2) 30 days have passed after an entry of an

order terminating a stay was entered.

                  BASIS FOR REMOVAL: BANKRUPTCY JURISDICTION

        6.     Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

Sections 28 U.S.C. §§ 1452(a) because this State Court Action is related to Defendant’s Bankruptcy

Case.

        A.     Related to the bankruptcy estate.

        7.     This case is removable to federal court because the claims are “related to” the

bankruptcy estate. In analyzing jurisdiction over cases that are purportedly "related to" a bankruptcy

case, we apply a broad “conceivable effect” test. See Fire Eagle L.L.C. v. Bischoff (In re Spillman),



NOTICE OF REMOVAL – Page 2
MWZM#: 10-002280-670
               Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 3 of 7




710 F.3d 299, 304-05 (5th Cir. 2013). “An action is ‘related to’ bankruptcy if the outcome could

alter, positively or negatively, the debtor’s rights, liabilities, options, or freedom of action or could

influence the administration of the bankruptcy estate.” Edge Petroleum Operating Co. v. GPR

Holdings, L.L.C. (In re TXNB Internal Case), 483 F.3d 292, 298 (5th Cir. 2007) (citing Feld v. Zale

Corp. (In re Zale Corp.), 62 F.3d 746, 752 (5th Cir. 1995)).

       8.      Plaintiff seeks foreclose on Defendant’s homestead property, which Defendant has

partially claimed as exempt.     (Exhibit C.) Because the rights to Defendant’s real estate and

Plaintiff’s claim secured by the real estate are at stake, the outcome of Plaintiff’s claims would have

a significant effect on the bankruptcy estate and this Court has jurisdiction.

                                               VENUE

       11.     Venue for removal is proper in this District and Division under 28 U.S.C. Section

1441(a) because this district and division embrace the 244th Judicial District Court of Ector County,

Texas, the forum in which the removed action was pending.

                                               NOTICE

       12.     Concurrently with the filing of this Notice, Defendant will file a copy of this Notice

of Removal with the Clerk of the 244th Judicial District Court of Ector County, Texas.




NOTICE OF REMOVAL – Page 3
MWZM#: 10-002280-670
             Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 4 of 7




                                    Respectfully submitted,

                                    By:     /s/ Philip W. Danaher
                                           MARK D. CRONENWETT
                                           Attorney in Charge
                                           Texas Bar No. 00787303
                                           mcronenwett@mwzmlaw.com

                                           PHILIP W. DANAHER
                                           Texas Bar No. 24078395
                                           pdanaher@mwzmlaw.com

                                    MACKIE WOLF ZIENTZ & MANN, P. C.
                                    14160 North Dallas Parkway, Suite 900
                                    Dallas, TX 75254
                                    (214) 635-2650
                                    (214) 635-2686 (Fax)

                                    ATTORNEYS FOR PLAINTIFF




NOTICE OF REMOVAL – Page 4
MWZM#: 10-002280-670
             Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 5 of 7




                      LIST OF ALL KNOWN COUNSEL OF RECORD


For Plaintiff
Mark Cronenwett
Texas Bar No. 00787303
mcronenwett@mwzmlaw.com
Philip W. Danaher
Texas Bar No. 24078395
pdanaher@mwzmlaw.com
Mackie Wolf Zientz & Mann, P. C.
14160 North Dallas Parkway, Suite 900
Dallas, TX 75254
(214) 635-2650
(214) 635-2686 (Fax)

Pro Se Defendant
Guadalupe G. Vega
2415 W. 15th Street
Odessa, Texas 79763




NOTICE OF REMOVAL – Page 5
MWZM#: 10-002280-670
             Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 6 of 7




INDEX OF DOCUMENTS ATTACHED

Exhibit A    Copy of the Docket Sheet for Cause No. C-20-08-0795-CV in the 244th Judicial
             District Ector County, Texas;

Exhibit B    Pleadings in Cause No. C-20-08-0795-CV in the 244th Judicial District Ector
             County, Texas;

       B-1   Plaintiff’s Original Petition, filed on August 4, 2020;

       B-2   Citations Request Form;

       B-3   Return of Service on Guadalupe G. Vega;

       B-4   Suggestion of Bankruptcy;

Exhibit C    Bankruptcy Petition with Schedules.




NOTICE OF REMOVAL – Page 6
MWZM#: 10-002280-670
              Case 7:20-cv-00216 Document 1 Filed 09/03/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

        I do hereby certify that I have caused a copy of the foregoing to be delivered to the party
listed below in the manner described on September 3, 2020.

       Regular U.S. Mail
       Guadalupe G. Vega
       2415 W. 15th Street
       Odessa, Texas 79763

                                                              _/s/ Philip W. Danaher
                                                              PHILIP W. DANAHER




NOTICE OF REMOVAL – Page 7
MWZM#: 10-002280-670
